Case 1:20-cv-00323-JAO-RT Document 8 Filed 07/23/20 Page 1 of 3          PageID #: 31




                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII


 KRISTOPHER KEALOHA,                          CIVIL NO. 20-00323 JAO-RT

              Plaintiff,                      ORDER GRANTING APPLICATION
                                              TO PROCEED IN FORMA
       vs.                                    PAUPERIS

 NOLAN ESPINDA, et al.,

              Defendants.



 ORDER GRANTING APPLICATION TO PROCEED IN FORMA PAUPERIS

      Before the Court is Plaintiff Kristopher Kealoha’s (“Plaintiff”) Application

to Proceed In Forma Pauperis by a Prisoner (“IFP Application”). ECF No. 3. A

prisoner may not bring a civil action or appeal if he has “on 3 or more prior

occasions, while incarcerated or detained in any facility, brought an action or

appeal in a court of the United States that was dismissed” as frivolous, malicious,

or for failure to state a claim, “unless the prisoner is under imminent danger of

serious physical injury.” 28 U.S.C. § 1915(g). The imminent danger “exception

applies if the complaint makes a plausible allegation that the prisoner faced

‘imminent danger of serious physical injury’ at the time of filing.” Andrews v.

Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007).
Case 1:20-cv-00323-JAO-RT Document 8 Filed 07/23/20 Page 2 of 3           PageID #: 32




      Although Plaintiff has accrued three strikes pursuant to § 1915(g),1 he

plausibly alleges that he is in imminent danger of serious physical injury, thereby

exempting him from § 1915(g)’s restrictions. Because Plaintiff qualifies as a

pauper, the Court GRANTS his IFP Application. As a prisoner, Plaintiff is

obligated to pay the full filing fee regardless of the outcome of this action. See 28

U.S.C. §§ 1915(b)(1) & (e)(2). Plaintiff shall make monthly payments equaling

20% of the preceding month’s income credited to his account, when his account

exceeds $10.00. See 28 U.S.C. § 1915(b)(1)–(2).

      The Court HEREBY ORDERS that:

      (1) The Hawai‘i Department of Public Safety (“DPS”) or its designee the

      Warden of the Halawa Correctional Facility (“HCF”), shall calculate,

      collect, and remit to the Clerk of Court monthly payments equaling 20% of

      Plaintiff’s preceding month’s income when the account exceeds $10.00,

      until the $350.00 filing fee is paid in full. See 28 U.S.C. § 1915(b)(2).

      These payments must be identified by the name and number assigned to this

      action.



1
  See, e.g., Kealoha v. Arizona, App. No. 11-15559 (9th Cir. 2011) (dismissing
appeal as frivolous); Kealoha v. Cabrera, Civil No. 17-00570 HG-KSC (D. Haw.
2017) (dismissing action for failure to amend his pleading to state a cognizable
claim); Kealoha v. Frank, Civil No. 11-00431 DAE-BMK (D. Haw. 2011)
(dismissing for failure to state a claim followed by Plaintiff’s voluntary dismissal
without curing the identified deficiencies).
                                          2
Case 1:20-cv-00323-JAO-RT Document 8 Filed 07/23/20 Page 3 of 3             PageID #: 33




      (2) The Clerk SHALL send all relevant forms (summons, waiver of service

      packet, etc.) to Plaintiff’s counsel, who shall complete and send them to

      DPS.

      (3) The Clerk SHALL serve a copy of this order on Plaintiff, the HCF

      Warden and Financial Office, Laurie Nadamoto, Esq., and Shelley Nobriga

      Harrington, Esq., Department of Public Safety Litigation Coordinators, and

      provide a copy of this order to the District of Hawaii’s Financial

      Department.

             IT IS SO ORDERED.

             DATED:        Honolulu, Hawai‘i, July 23, 2020.




Civil No. 20-00323 JAO-RT; Kealoha v. Espinda, et al.; ORDER GRANTING APPLICATION TO
PROCEED IN FORMA PAUPERIS




                                           3
